Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5-8, 10 and 19-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/4/2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Response to Amendment
	The amendment filed on April 12, 2021 has been entered.  Amendment of claims 1, 7 and 19-20 is acknowledged.  Claims 4 and 18 have been cancelled. 
The objections to claims 1 and 7 are withdrawn in view of Applicant's claim amendments. 
The rejection of claim 18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn due to the cancelation of claim 18. 
The rejection of claims 4 and 19-20 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn due to cancelation of claim 4 and amendment of claims 19-20. 
	The rejection of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Angel in view of Ji is withdrawn in view of Applicant's claim amendments. 
	The rejection of claims 6 and 19 under 35 U.S.C. 103 as being unpatentable over Angel in view of Ji and further in view of Boundy-Mills is withdrawn in view of Applicant's claim amendments.
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Angel in view of Ji and further in view of Yasui is withdrawn in view of Applicant's claim amendments.
	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Angel in view of Ji and Yasui and further in view of van der Star is withdrawn in view of Applicant's claim amendments.

	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Angel in view of Ji and Boundy-Mills and further in view of Lipinska is withdrawn in view of Applicant's claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Allen Xue on 4/15/2021.
The application has been amended as follows:
Claim 1. A composition consisting of a glycolipid, an alditol, a salt of organic acid, less than or equal to 0.01 wt% inorganic metal salt, and optionally an additive, wherein the glycolipid is chosen from trehalose glycolipid, sophorolipid, rhamnolipid, or mixtures thereof, where the weight ratio among the glycolipid, the alditol, and the salt of organic acid is (0.5-15):(0.5-15):(5-30), and wherein the additive is chosen from polyamine, organic acid hydroxylamine, Na2SO3, or mixtures thereof.
Cancel claim 9.
Cancel claim 11.

The instantly claimed invention is distinguished from the closest prior art, Angel (US20140273150A1), because Angel does not teach or suggest a composition consisting of a glycolipid, an alditol, a salt of organic acid, and optionally an additive, wherein the weight ratio among the glycolipid, the alditol, and the salt of organic acid is (0.5-15) : (0.5-15) : (5-30). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 5-8, 10, 12-16, and 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657